Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163111(45)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 163111
  v                                                                 COA: 354338
                                                                    Kent CC: 17-002931-FH
  BRENT LEE TIMMER,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file an amended
  application for leave to appeal is GRANTED. The amended application submitted on June
  18, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 23, 2021

                                                                               Clerk